Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Feb. 25, 2021 is acknowledged and has been considered.
Drawings
The drawings are objected to because of the following:
In figures 2C and 3A, the characters and lines of the drawings are not durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The content of the box in figure 2C next to reference numeral/bracket “266” is not clear. Numerous lines in figure 3A are not well defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. See 37 CFR 1.84(l).
In figures 2A, 3B, 3C, the use of attempted solid shading which appears to have then been passed through a half-tone filter results in drawings which are of compromised clarity. See 37 CFR 1.84(m).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because the phrase “is disclosed herein” is redundant in an abstract of the disclosure of a patent application.  Correction is required.  See MPEP § 608.01(b) which includes exemplary phrases with should be avoided in the framing of an abstract. In general, implied phrases such as “provided is”, “is/are provided”, “disclosed is”, “is/are disclosed”, “presented is”, “is/are presented”, “the invention pertains to” and “we have invented”, and so-on, are all redundant. An abstract of the disclosure should simply describe the device or process rather than referring to its provision, disclosure or invention.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5, 6, 18 and 20 are objected to because of the following informalities:  in claims 5, 6, 18 and 20, the term, abbreviation or acronym “SAG” should include a clarifying reference as to its meaning (see, as an example, the parenthetical expressions where the term “IFP” initially occurs) where it first occurs in each group of claims (e.g., claim 5, line 4; claim 18, line 4, and claim 20, line 4).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fox (US 2006/0289258). Fox teaches a shock assembly (560, 570, 580) including a main chamber (internally of 550) having a working fluid therein, a damping piston (equivalent to reference 140), coupled to a piston shaft (equivalent to reference 120), the damping piston located in the main chamber to divide the chamber into a compression side chamber (above the piston) and a rebound side chamber (below the piston), a ride height adjustment assembly including an internal floating piston pump assembly (160, 540) and a spring preload piston assembly (572, 574), the shock assembly being a monotube assembly and the IFP pump assembly located in the compression side of the main chamber (i.e., above the damping piston), the IFP assembly including an internal floating piston itself (160), to separate the working fluid from a compressible fluid (pressurized gas in region 180) a pump (intensifier 540), a reservoir providing a working fluid to the pump (560) the working fluid in the reservoir separated from the working fluid in the main chamber (valves at the bottom of 540 closed; not referenced in figures 20A-C, and 21, but equivalent to valves 230 and spring 231 in the embodiment of figure 3), a fluid pathway to provide the working fluid to the spring preload assembly (channel on left side in phantom, channel on right side solid, connecting 560 to the region between 574 and 572), a check tunable orifice (vertical passage between region below 160 and  the lower chamber of 540, solid on the left side of the figure 20A-C and 21, phantom on the right) providing working fluid for the pump provided through the orifice, and which may be tuned, e.g. by selecting a bore size to the breadth claimed; the preload piston assembly including a fluid chamber (between 572, 574), a spring retainer (lower face of 572) that extends from a portion of the fluid chamber, being axially adjustable along the main chamber so that a change in the amount of fluid in the chamber changes a length of the spring retainer extending from the chamber, the addition of working fluid to the fluid chamber configured to expand and push the spring retainer a length out of the fluid chamber to raise the ride height.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fox (cited above). The arrangement taught by the embodiment of Fox relied upon is discussed above, and while teaching a ‘monotube’ structure where the reservoir and IFP are part of the shock tube, does not specifically teach the assembly having a remote reservoir and the IFP pump assembly located in the remote reservoir. Fox teaches an alternate embodiment of the shock assembly (see, e.g., figures 10-15) where the IFP and reservoir structure are provided as a separate remote assembly, beneficially providing both the damper structure and the floating piston structure in a shock assembly with a shorter overall length. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the shock assembly as initially taught by Fox as discussed above as instead having the reservoir and floating piston structure as a ‘piggyback’ remote assembly, to allow the shock assembly to have a shorter overall axial dimension (e.g., by not having to accommodate the reservoir and floating piston axially along with the damper), for use in a vehicle scenario which is lower overall, or otherwise does not have sufficient length to mount a shock assembly with all the taught elements axially in line. 
Allowable Subject Matter
Claims 17 and 19 are allowed.
Claims 5-8, 10, 13-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5, 6, 18 and 20 are objected to additionally for minor informalities as set forth in the claim objections section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Allinquant teaches a suspension arrangement with a floating piston and pump structure; Keijzer et al., Machida and Runkel teach piston arrangements with separate floating piston reservoirs; Beck teaches a piston arrangement with an integrated floating piston and an external ‘piggyback’ pump assembly; Becker et al. teach a piston and coilover structure with a height adjustment piston; Ishikawa et al. teach a piston separate piston height adjuster; Bender et al. teach a piston arrangement with outboard floating piston and pump structure.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616